Name: 81/762/EEC: Council Decision of 14 September 1981 appointing an alternate of the Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-30

 Avis juridique important|31981D076281/762/EEC: Council Decision of 14 September 1981 appointing an alternate of the Advisory Committee on the Training of Dental Practitioners Official Journal L 276 , 30/09/1981 P. 0028****( 1 ) OJ NO L 233 , 24 . 8 . 1978 , P . 15 . ( 2 ) OJ NO L 93 , 10 . 4 . 1980 , P . 22 . COUNCIL DECISION OF 14 SEPTEMBER 1981 APPOINTING AN ALTERNATE OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 81/762/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/688/EEC OF 25 JULY 1978 SETTING UP AN ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 80/376/EEC ( 2 ), THE COUNCIL APPOINTED DOCTOR JOSEPH MERSCH AS AN ALTERNATE FOR THE PERIOD ENDING ON 25 MARCH 1983 ; WHEREAS ON 7 AUGUST 1981 THE LUXEMBOURG GOVERNMENT NOMINATED DOCTOR JEAN ECKER AS A REPLACEMENT FOR DOCTOR JOSEPH MERSCH , ALTERNATE OF THE ABOVEMENTIONED COMMITTEE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DOCTOR JEAN ECKER IS HEREBY APPOINTED AN ALTERNATE OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS IN PLACE OF DOCTOR JOSEPH MERSCH FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 25 MARCH 1983 . DONE AT BRUSSELS , 14 SEPTEMBER 1981 . FOR THE COUNCIL THE PRESIDENT CARRINGTON